Citation Nr: 0204120	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  94-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Meniere's disease.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.




This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The Board, in July 1996 and 
October 1998, remanded the case to the RO for further 
development.  

The veteran in June 2000 advised the Board that he was no 
longer represented by the Oregon Department of Veterans' 
Affairs and left the Board with the belief that he wished to 
proceed on the record representing himself in the appeal.  

Thereafter, the veteran brought a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) from a 
July 27, 2000 decision wherein the Board, in pertinent part, 
denied entitlement to service connection for Meniere's 
disease.  

The Court in April 2001 vacated the July 27, 2000 Board 
decision, and remanded the case for another decision taking 
into consideration matters raised in the Court's order.  The 
Board in October 2001 advised the veteran of the opportunity 
to submit additional evidence and argument in support of the 
appeal.  The veteran provided additional argument in October 
2001 and December 2001 correspondence to the Board.  


FINDINGS OF FACT

1.  The competent, probative evidence does not establish a 
link between Meniere's disease and the veteran's military 
service.

2.  The veteran did not have good cause for failing to report 
for a VA medical examination the Board sought in his claim of 
service connection for Meniere's disease.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.655 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran' service medical records show that on the pre-
induction examination in December 1954 he had normal ears and 
neurological status.  Bilateral hearing was reported as 15/15 
to whispered voice and no entry was made in the summary of 
defects and diagnoses.  A February 1956 outpatient record 
noted a diagnosis of common cold.  The January 1957 
examination for separation shows normal ear and neurologic 
examination.  Bilateral hearing was reported as 15/15 to 
spoken and whispered voice.  Audiometer results reported on 
the examination form showed hearing thresholds in decibels of 
10/0/0/-5/-5/-5 and -5/-5/-5/-5/-5/5 at 250, 500, 1,000, 
2,000, 4,000 and 8,000 Hertz.  There was no entry in the 
summary of defects and diagnoses.  The military records show 
he was assigned to an anti-aircraft artillery unit.

The veteran's initial claim with VA for dental benefits was 
supplemented in September 1958 with a claim that included 
"left ear condition 1956".  He reported treatment at a 
military infirmary in "1956".  He did not report for a VA 
examination of the left ear or respond to a RO request for 
evidence the next month.  The RO requested additional service 
medical records regarding the reported treatment for an "Ear 
Condition" in the left ear at the time and location the 
veteran had reported.  


The service department in November 1958 responded that no 
additional records were found.  The RO in January 1959 
advised him that his claim was disallowed since he failed to 
report for examination.  The letter was sent to his address 
of record.

The next communication of record from the veteran is a claim 
in June 1992 for VA nonservice-connected disability pension.  
The record assembled consisted of contemporaneous VA medical 
records that mentioned hearing loss.  The summary of his 
hospitalization from May to June 1992 shows the diagnoses 
included hearing loss and that it was reported he was 
extremely hard of hearing.  There was no reference to 
Meniere's disease.

The worksheet for the VA audiology examination in 1992 
reported a history of dizziness without vertigo or nausea, 
constant tinnitus and fluctuating hearing loss.  He said the 
tinnitus, noticed on the right side, began when the dizzy 
spells began. 

On the general medical examination the veteran complained of 
occasional dizziness climbing stairs.  The examiner noted a 
profound low frequency hearing defect on examination of the 
ears and normal cranial nerves on the neurology evaluation.  
The diagnoses included profound hearing deficit.  A VA 
examiner for hypertension noted he complained of occasional 
episodes of postural vertigo.  

A VA examiner for ear disease reported that the veteran had 
increasing hearing loss especially in the right ear for about 
18 years, and that it decreased in the left ear about two 
years before.  He had constant, variable bilateral tinnitus.  
He complained that he was exposed to much gunfire while in 
the Army.  The diagnoses were bilateral hearing loss and 
secondary, constant bilateral tinnitus.  

Contemporaneous VA clinical records included a history taken 
in July 1992 of fluctuating hearing loss, dizziness described 
as unsteadiness and not vertigo with the left ear reported as 
the better ear.  Reportedly the veteran had moderate to 
profound loss probably mixed in the right ear and mild to 
profound sensorineural loss in the left ear.  

The veteran was to receive further evaluation including 
electronystagmography (ENG).  In late 1992 a neurology 
evaluation impression was possible vestibular problem for the 
reported history of near syncopal episodes.  He stated that 
he felt lightheaded and dizzy but never "blacked out".  An 
ear, nose and throat clinic report noted fluctuating hearing 
loss and gait difficulty that was assessed as rule out 
multiple sclerosis versus autoimmune disorder, bilateral 
Meniere's.  A tympanogram report had comments of subjective 
vertigo and increased hearing loss and that test results 
indicated a possible developing middle ear problem.  

An ENG report in late 1992 noted the onset of dizziness was 
unknown, but that the veteran was a former alcoholic and 
"felt dizzy a lot", and to a certain degree, all the time.  
He reported nausea rarely accompanied dizziness and 
fluctuating left ear hearing loss documented over the 
previous two months.  The examination impression was 
significant unilateral weakness on the left.  According to an 
audiology clinic report in June 1993, the ENG and other signs 
were consistent with Meniere's.  Another clinician early in 
1993 felt the veteran might be experiencing an exacerbation 
of the "Meniere's like problem" he had.  The same clinician 
wrote on another occasion early in 1993 that he experienced 
true vertigo, fluctuating hearing loss and tinnitus, 
mentioned the ENG results, and stated that the etiology of 
the problem was unknown, although the symptoms and clinical 
findings suggested he had Meniere's. 

An ear, nose and throat consultant noted the veteran's 
complaint of decreased right ear hearing of 17 years without 
significant change and fluctuating left ear hearing loss for 
a year.  It was noted he had a history of previous noise 
exposure, tinnitus and occasional vertigo, but no history of 
otologic trauma.  The assessment was hearing loss. 

A magnetic resonance imaging (MRI) of the head early in 1993 
was reported as showing left basal ganglia lacunar infarct, 
moderately severe supratentorial and infratentorial atrophy, 
and no findings to confirm demyelinating process or acoustic 
neuroma.  

The veteran filed a claim with VA in early 1993 for hearing 
loss and tinnitus.  He said that both had begun in military 
service when he was exposed to firing of anti-aircraft guns 
without any hearing protection, and not advised of potential 
damage.  He said in service he was told that the problem 
would disappear, and that he believed this since his symptoms 
were mild or intermittent.  He recalled that the ringing 
became louder around 1976 and later involved the left ear.  
He said that recently he was plagued with additional inner 
ear problems that he identified as a constant feeling of 
dizziness and loss of balance.  He recalled complaining about 
his problems when he was given an audiology examination in 
service.  He asserted that these problems were the result of 
noise damage during his military service.  

Subsequent correspondence in 1993 shows he complained that he 
could not walk straight or drive due to Meniere's syndrome.  
He wrote in his appeal in 1994 that he began suffering 
tinnitus while in military service when he was exposed to a 
greater degree of noise, that he complained about it, and 
that he was under the impression that his complaint was 
recorded.  VA medical records in early 1994 show the ear, 
nose and throat assessment was that findings were consistent 
with severe Meniere's disease.  

The veteran's testimony at the June 1994 hearing was 
essentially an elaboration on his previously stated 
contentions and recollections regarding exposure to weapons 
firing in service.  He recalled having his hearing tested 
before he left the service (Transcript (T) 4-5, 13).  He also 
elaborated on the extent of shooting he engaged in after 
service, and his recollections of conversations with 
physicians regarding his hearing problem (T 7, 9, 17-18, 20-
21).  He felt that Meniere's was the result of his military 
experience but noted a VA physician, had told him he had the 
disorder but did not know what caused it (T 10).  

The veteran supplemented the record with information 
regarding tinnitus, Meniere's disease and hearing loss found 
in the Mayo Clinic Family Health Book and the Health 
Reference Center.  

He added additional information after further research of the 
Health Reference Center that included a government agency 
report on the prevalence of hearing loss in certain age 
groups that was once found in World War II artillery 
personnel.  The veteran also provided information regarding 
Meniere's disease and hearing loss from Disability Evaluation 
Under Social Security, a handbook for physicians.

He wrote in September 1994 that Meniere's was the final stage 
of his hearing and ear problems.  He argued, citing Cartright 
v. Derwinski, 2 Vet. App. 24 (1991), that his sworn testimony 
unless rebutted may serve to place the evidence in equipoise, 
and that his testimony was not contradicted as to facts not 
recorded in his service treatment record.  In a statement 
supplementing this argument he pointed out that VA records 
mentioned a clinician discussed his case with a VA physician. 

In 1995 a Member of Congress who expressed interest in the 
veteran's case and supported his contentions submitted a 
report from JB, M.A., a hearing, speech and language 
therapist.  The therapist concluded that the veteran had a 
profound bilateral sensorineural hearing loss and chronic 
tinnitus.  The therapist opined that the gradual and 
progressive nature of his hearing loss and tinnitus in his 
mid-to-late fifties suggested noise-induced hearing loss 
rather than such loss associated with aging.  The report 
included no statement or opinion regarding Meniere's disease.

Congressional correspondence that VA received in 1996 
included a lengthy statement from the veteran wherein he 
argued, in essence, the hearing evaluation in service at 
separation was on account of his complaints and that this 
evidence was "suppressed".  He asserted the test would not 
have been completed had he not made a complaint about 
tinnitus.  He also itemized various statements the RO made 
regarding evidence in his case that he felt were 
misinterpretations of the record.  He argued further that it 
is not his fault if reports from military service were not 
written or are missing.  

Pursuant to the Board remand in July 1996, the veteran was 
also asked to identify relevant treatment records.  He wrote 
in late 1996 regarding his military service and noise 
exposure that physicians linked to his hearing loss.  

Statements from service comrades recalled no ear protectors 
being used or of being warned about hearing problems.  Once 
again, early in 1997, he restated his argument that the 
audiology test in service validated his reported complaint of 
tinnitus at the time, that his sworn testimony not being 
contradicted should place the evidence in equipoise.  

The veteran was the subject of VA ear and audiology 
examinations in late 1996.  The ear disease examiner recorded 
his history of exposure to antiaircraft artillery fire 
without ear protection, that he suffered bilateral hearing 
loss and tinnitus since that time, and that the hearing loss 
continued to progress since discharge from service.  
Regarding subjective complaints, the examiner reported he 
experienced ongoing disequilibrium and unsteadiness for many 
years but had not had frank dizziness or true vertigo.  The 
examiner reported the results from the recent audiology 
evaluation.  The diagnoses were severe to profound bilateral 
sensorineural hearing loss and moderate to severe, constant 
bilateral tinnitus.  The companion audiology examination 
showed a history of noise exposure from recreational shooting 
after military service until the 1970's, and the onset of 
tinnitus in 1955-1956.  The summary showed severe to profound 
sensorineural loss.  

The veteran supplemented the record with a 1994 report for 
the Social Security Administration (SSA), from MB, MD.  The 
physician reported that the veteran appeared to suffer from 
Meniere's disease that resulted in a disabling bilateral 
sensorineural hearing loss and a fluctuating type of 
dizziness.  Dr. MB stated that it was much more difficult, if 
not impossible, to determine at what date his vertigo 
impairment reached the necessary threshold.  The veteran 
stated that the report was made exclusively from VA records 
that included ENG reports.

The same ear disease examiner reviewed the veteran's claims 
folder in late 1997.  The physician noted that the claims 
file was made available a week prior to the date of the 
dictated report.  The physician referred to the veteran's 
interview from the previous report and concluded from his 
outpatient record there was evidence to concede that he 
probably experienced true vertigo.  

The physician stated that even with vertigo and hearing loss, 
it could not be said with any certainty that Meniere's 
syndrome is a proper diagnosis.  He opined that it was 
possible that a vascular or autoimmune phenomenon supported 
the veteran's hearing and balance difficulties since a brain 
tumor had been ruled out. 

The examiner noted that the limited service medical records 
made no mention of hearing loss, tinnitus or inner ear 
difficulties, and that the January 1957 examination whispered 
voice and the audiometer recording indicated normal hearing.  
The examiner stated that while it was reasonable to argue 
that the amount and type of noise exposure the veteran 
experienced in service might have resulted in some hearing 
loss or tinnitus, it was in no way imaginable that the 
experience would relate to his later progression of hearing 
loss and tinnitus, and the presently described balance 
difficulties.  It was the examiner's conclusion that, based 
upon the service record, the veteran's present difficulties 
could not be causally related to his period of active 
military service.

The audiologist also reviewed the claims folder in late 1997 
and opined regarding the likelihood that the veteran's 
hearing loss was attributable to noise exposure during 
service, but felt that it was impossible to state the exact 
degree of hearing loss so attributed since he did not have 
audiometry results immediately following service.  

It was the audiologist's opinion that because of the 
veteran's age at the time of the 1992 VA audiogram, it was 
possible that a mild portion of his hearing loss was related 
to presbycusis.  She recommended further consultation as to 
whether the hearing deterioration in the left ear could be 
attributed to Meniere's disease and to further "speculate" 
as to the amount of noise-induced hearing loss.  In summary, 
the audiologist stated that she could not determine whether 
the veteran had Meniere's disease and, if so, to what degree 
it affected his hearing.  


The RO requested an opinion from one of the clinicians named 
by the audiologist.  In March 1998, another VA clinician 
responded stating that as noted on a previous ear, nose and 
throat examination, the veteran had normal hearing when he 
left the military service.  At this time, the veteran asked 
for another hearing and expressed anger that his contentions 
were ignored and that misinformation had been presented.  He 
asserted that a VA physician's examination was "full of lies 
& errors" and that the examiner would not allow him to talk.  

His lengthy indictment of the administrative process focused 
on the reports of the VA ear disease examiner mentioned 
previously, arguing the examiner wrote "false findings" and 
"false examination reports" for "purely mercenary 
reasons".  He asked that the reports be expunged from the 
record.  He continued to recite the various record entries 
regarding tinnitus, hearing loss and vertigo as the basis to 
conclude that the record contained a preponderance of 
favorable evidence which VA had "suppressed" in deciding 
his various claims.  He stated that he would provide any 
additional evidence VA required.

The veteran's testimony in June 1998 contained an elaboration 
of the previous history of noise exposure (T 1-5).  He 
responded to the question regarding the Board's request for 
additional evidence by stating it was all in his records and 
he did not have any (T 8).  Regarding Meniere's disease he 
referred to medical texts and other evidence regarding the 
disease and was offered another examination (T 13-15, 20).  
The additional evidence he submitted included information 
from the Health Reference Center, 2 Otolaryngology, 2nd ed. 
and Diseases, 2nd ed. directed to Meniere's disease and other 
peripheral labyrinthine disorders.  In letters dated in June 
and July 1998 to the RO he advised that he changed his mind 
regarding another examination.  He asserted that there was 
sufficient evidence to confirm his disorders.  He argued that 
VA knew that no doctor could make a definitive statement 
linking the cause to military service.  In response a VA 
letter informed him of the action that would be taken in 
light of his request to return the case to the Board.  
However, in late July 1998 he wrote to the RO that he would 
accept another examination.  

Additional text that supplemented written argument in July 
1998 included references from Mayo Clinic Family Health Book, 
Diagnostics, NIH Consensus Development Conference and The 
Merck Manual (16th ed.) directed to Meniere's disease.  The 
written argument restated various references principally to 
vertigo and tinnitus, which he believed were "suppressed" 
in the adjudication of the claim.  His letter in August 1998 
elaborated on his long standing belief of false reporting of 
evidence, the significance in his mind of unsigned VA medical 
reports to support his mistrust of the adjudication process 
in his case.  

The veteran added a statement from a person who recalled that 
on his military separation examination he was not tested by 
audiometrics or whisper method even though being exposed to 
intense noise during duty in Vietnam.  The writer presumed 
that since he did not request such testing, it was not given 
as a standard practice on separation from the military.

As a result of the Board remand in 1998, the RO obtained a 
record of SSA action, which the veteran stated, was based 
exclusively on VA outpatient medical records.  There was 
information regarding his condition obtained in 1992 that 
noted the hearing in his right ear left him sometime in 1975, 
and that the left ear problem began in the latter part of 
1990.  He said that he had experienced balance problems since 
the first of the year.  A SSA psychology evaluation in late 
1992 contained essentially the same history.  The SSA 
decisions in 1994 and 1995 found the veteran had severe 
impairment due to hearing loss and Meniere's disease.  

The RO sent him requests seeking relevant evidence regarding 
Meniere's disease and other claimed disorders, as well as 
authorization for the release of such information.  His 
letter in November 1998 in response stated that he had no 
additional information, but referred to the SSA decision, and 
advised that he did not recall a physician who treated him in 
the mid 1970's for hearing loss.  He then wrote the next 
month for an explanation regarding the need for certain 
examinations the Board requested.  He wrote to the VA 
Secretary early in 1999 stating that he saw no reason for 
reexamination since Meniere's disease and other disorders 
were well documented in the record.

VA examined the veteran in early 1999.  On the ear disease 
examination he recalled his exposure to artillery noise in 
service, going on sick call at one point because of "roaring 
tinnitus and hearing loss" in the left ear, and complaining 
of tinnitus at separation from service.  The claim in 1958 
was for the left ear with episodic roaring and otalgia.  
Frank spinning and vertigo were present by the 1970's.  The 
report referred to the ENG findings and other studies, and 
the veteran's report of now being mildly dizzy all the time.  
The examiner said that available records were gone over, but 
that the military audiometry was not located.  The pertinent 
impression after examination was profound bilateral 
sensorineural hearing loss with constant bilateral tinnitus 
and vertigo.  

The examiner noted being told of a normal discharge audiogram 
in the presence of a history of roaring tinnitus, subjective 
hearing loss and balance problems.  The examiner opined that 
the veteran had some characteristics of progressive Meniere's 
disease, but other findings suggested focal degeneration in 
the temporal lobes such as can be seen in Alzheimer and 
Pick's diseases.  The episodic nature and fluctuating hearing 
loss were characteristic, but the lack of demonstrable 
auditory recruitment, and rather consistent presence of frank 
otalgia were not.  It was the examiner's belief that 
definitive documentation for the service years was not found 
that would bear on the current inquiry.  The examiner stated 
that the onset of the vertigo-hearing loss-tinnitus syndrome, 
possibly Meniere's, could not be documented with available 
records for the service years.  The examiner believed that to 
better clarify the present diagnosis would require 
neurological consultation and neuropsychological testing.  

The VA audiology examination performed in early 1999 shows 
the veteran once again recalled tinnitus during service.  
According to the record, he reported dizziness and vertigo, 
but he could not recall the specific onset of dizziness or 
left ear hearing loss.  He said the right ear hearing loss 
was initially noticed in the 1970's.  

The examiner reported moderately severe to profound loss of 
hearing sensitivity in the left ear, profound loss of hearing 
sensitivity in the left ear, poor speech recognition and 
constant tinnitus in both ears.  The record includes 
variously dated letters from the veteran to VA requesting 
records and the status of his claim.  VA advised him in June 
1999 of the need for additional review of the record and 
examination.  

The VA ear disease examiner's addendum in late 1999 notes 
that several volumes of materials in the claims file reviewed 
then included the induction and separation examinations.  The 
examiner opined that the thresholds listed would be unusual 
in any adult and essentially impossible for someone who had 
been exposed to basic training in artillery fire.  It was the 
examiner's belief, in essence, that no valid conclusion could 
be drawn from the military discharge examination since the 
reported hearing level unlikely represented actual hearing at 
the time.  The examiner also reported that tinnitus 
fluctuated in many individuals, but that did not change the 
essential chronic nature.  The examiner also stated that 
there was a recognized tendency for hearing loss to fluctuate 
in Meniere's syndrome and other diseases.  The examiner 
stated that here there was a profound, essentially 
irreversible loss without an acute component.

The VA examiner's referral memorandum for a neurology 
consultation regarding Meniere's disease summarized the 
pertinent information from the available record.  The record 
shows that examinations were scheduled and that the veteran 
did not appear for them.  The messages from a VA medical 
center indicate the veteran's request to reschedule had twice 
been accommodated but that he "refused to be seen" at the 
VA facility.  The message indicates his most important 
question was what would happen if he refused to be examined.  
In a November 1999 report of contact the RO was advised that 
he asked for the examinations to be rescheduled at a VA 
facility in Arizona, where he resided for the winter months.  

In a December 1999 letter to the RO, the veteran asked to 
have the examinations rescheduled in Arizona and to have the 
RO explain what would happen if he refused further 
examination.  

In January 2000, the veteran wrote the RO that it had been 
decided that further examination was "not in my best 
interest" and that he declined further examination unless 
there was a VA regulation that "compels me to be examined".  
He asked the RO to provide the details of such a regulation 
if it existed.  In another letter dated in January 2000, he 
asked for a copy of the January 1957 audiometry findings 
which he believed the RO Decision Review Officer had 
forgotten to send him.  He quoted legal definitions of 
"withholding of evidence" and "fraudulent concealment".

The RO letter in March 2000 acknowledged the recent 
correspondence regarding the processing time in his appeal 
and advised that action would be taken on the evidence 
available.  He was reminded of his recent decision not to 
undergo a scheduled examination and advised regarding the 
duty to assist.  He supplemented the record in April 2000 
with 19 pieces of correspondence variously dated from 1998 to 
2000 that he determined were missing from his claims file. 

The RO in March 2000 issued a supplemental statement of the 
case that noted he had declined further examination.  He did 
not advise the Board through more recent correspondence that 
he intended to change his decision regarding further 
examination.  Responding in April 2000 he asserted that 
service records were "fraudulently concealed" from him and 
VA examiners.  He had specific comments directed to claims 
for hearing loss and tinnitus.  Once again in June 2000 he 
argued regarding the significance of the hearing evaluation 
at separation from military service and the concealment of 
this evidence.  

Opposing the VA Secretary's motion to vacate and remand the 
July 2000 Board decision for application of the Veterans 
Claims Assistance Act of 2000 (VCAA), the veteran argued that 
a remand was not in his best interest.  He argued that in 
essence medical opinions were sought to support a 
predetermined outcome, that evidence was removed, violation 
of privacy law and other applicable law and regulations 
occurred and that the Secretary had ample opportunity to 
"confess error" and grant entitlement to service connection 
for Meniere's disease.  


In response to the Court remand, the Board in October 2001 
informed the appellant that he could submit additional 
evidence and argument in support of the appeal.  His letters 
in response asked for certain service medical records.  The 
Board responded to his request.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 



This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.




Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  

This paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, surviving 
spouse, parent, or child.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.


Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

As VA noted in the implementing regulation, when it is unable 
to obtain relevant records after making reasonable efforts to 
do so, section 5103A(b)(2) requires VA to (1) notify the 
claimant that it is unable to obtain relevant records, (2) 
identify the records it cannot obtain, (3) briefly explain 
the efforts it made to obtain them, and (4) describe any 
further action VA will take with respect to the claim.  Here 
there is no evidence likely available that has not been 
accounted for.  The service department did not locate 
additional service medical records that the veteran had 
identified.  The request was specific, it listed the relevant 
treatment, dates and location the veteran identified.  
Recently, the veteran was provided the available service 
medical records and it was explained that the records 
represented what was on file. 

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions." 

As VA noted, the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  See 66 Fed. Reg. at 45,623-45,624.  Pertinent to 
this provision, the veteran has informed VA that no more 
medical evidence would be provided to establish Meniere's 
disease is linked to military service.  He has not provided 
or identified such evidence that is likely available.  

The Court has held that the "duty" to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In implementing the VCAA, VA provided in section 
3.159(c)(1) that it will make reasonable efforts to help a 
claimant obtain relevant records from non-Federal-agency 
sources and relevant records in the custody of a Federal 
agency or department.  

Reasonable efforts as contemplated in the current law were 
made in an effort to obtain additional evidence.  VA examined 
the veteran and obtained pertinent clinical records, 
including a comprehensive record that the SSA reviewed.  
Unfortunately the appellant did not cooperate.  In fact, he 
changed his position after the 1999 VA examination when he 
decided not to submit to an examination and asked that the 
appeal be forwarded to the Board.  Thus, there is no basis 
for further delay since the veteran has not changed his 
decision not to submit to another examination.  

Regarding medical evidence, VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes a comprehensive treatment record and medical opinion 
on the question of the link to Meniere's disease to his 
military service.  Therefore, as will be explained in the 
following discussion of the merits, there is no necessity for 
another medical examination or opinion on this issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim.  

Thus, in light of the development completed at the RO and the 
veteran's refusal to complete the examination process without 
good cause, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  


The veteran is required to report for scheduled medical 
examinations.  38 C.F.R. § 3.326 but failure to report may be 
mitigated upon a showing of good cause.  38 C.F.R. § 
3.655(a).  He has not based his decision not to report on it 
not being in his "best interest" which the Board does not 
associate with acceptable bases such as illness or 
hospitalization or death of an immediate family member.  

Thus, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992). 

The veteran's failure to cooperate in the development of the 
claim by choosing not to report for examination permits VA to 
decide the claim on the evidence of record.  38 C.F.R. 
§ 3.655.  The Board does not believe there is any potential 
for prejudice as a result of the current state of the record.  
The RO has complied with the Board's remand instructions and 
it appears that the RO accommodated the veteran regarding 
examinations since he resided in different locations during 
the year.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has noted the veteran argued against a remand to 
apply the VCAA on the theory that the record is sufficient to 
grant his appeal.  According to the Court, the VCAA is not an 
excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  The precedent permits the Board may render an 
unfavorable decision without first remanding the case to the 
RO where the record, as is the case here, will support an 
informed decision. 

As for evidence regarding Meniere's, VA examination conformed 
to the format and content for an acceptable evaluation.  
Although the veteran argues persistently that the 
examinations in 1996 and 1997 are not adequate because they 
were not signed, he admitted in arguing to the Court that VA 
explained the procedure for obtaining copies of examinations 
and the regularity of the administrative process that 
consisted of a transmitted copy of the report, noting it was 
reviewed and approved, but with the original signed copy of 
the examination maintained elsewhere.  

Although in the veteran's case the original signed 
examination report was destroyed, that does not invalidate 
the examination for the purpose it was intended.  The 
examinations disputed were otherwise adequate regarding the 
principal question of a nexus to military service for 
Meniere's disease.  There does not appear to be any 
affirmative misconduct implicit here to preclude VA or the 
Board from relying on the examination.  See for example 
Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 419-20 
(1990); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (citing to United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)) 
holding that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  

As stated previously, the statement of the case and several 
supplemental statements of the case advised him of evidence 
considered, applicable law and regulations and the reasoning 
for the decision to deny service connection for Meniere's 
disease.  The Board will acknowledge the veteran's statement 
regarding nexus evidence made after the second RO hearing as 
his awareness of the type of evidence needed and that he had 
none to offer.  

Further, in responding to the Board notice in 2001, he did 
not reversed his previous standing not to submit to a VA 
examination and he did not indicate there is additional 
evidence linking Meniere's disease to military service that 
is likely available.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Meniere's disease

In order to prevail in a veteran's claim for benefits there 
must be (1) evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
See also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  These are 
cumulative rather than independent elements. 

A definite link to military service is not required.  The 
evidence need only approximate a balance between positive and 
negative evidence to prevail on the claim.  Here, however, 
there is no competent medical evidence of a nexus or link to 
military service to support the claim.  See for example 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), holding that 
definite, obvious or accurate determination of etiology is 
not a condition precedent to granting service connection.  In 
other words, the Board finds there is a preponderance of the 
competent evidence against the claim of service connection 
for Meniere's disease based on an evaluation of the record in 
light of the three essential elements.  His claim of 
entitlement to service connection for Meniere's disease does 
not meet the above specified standard since the necessary 
medical nexus evidence is not of record.  See Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993).  

The examiners have noted his history, which is also related 
at two RO hearings, and the Board finds this evidence may 
reasonably be viewed as truthful.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The record has been supplemented with SSA and VA records and 
the veteran's numerous correspondences with medical treatise 
material.  The evidence is such that it is persuasive 
regarding the likely presence of Meniere's disease.  The 
medical evidence need not be certain that the complained of 
constellation of symptoms correspond to Meniere's disease, 
and the diagnosis has been reported.  What the various 
examinations have not provided is the crucial nexus evidence.  
The veteran's recollections as lay assertions cannot 
constitute probative evidence to establish a nexus to 
military service for Meniere's disease since such a 
relationship is not susceptible to lay observation.  See for 
example Voerth v. West, 13 Vet. App. 117 (1999), clarifying 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  

The medical treatise evidence used to supplement his argument 
must "not simply provide speculative generic statements not 
relevant to the veteran's claim", Wallin v. West, 11 Vet. 
App. 509 514 (1998).  Instead, the treatise evidence, 
"standing alone", must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion." Ibid, Sacks v. West, 11 Vet. App. 314, 317 (1998).  
The Board finds that none of the treatises submitted have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Assuming 
without argument that the treatise evidence is sufficient to 
support a duty to assist, it was available to medical 
examiners who reviewed the claim in 1996 and 1999, and did 
not find the record could support a link to military service 
for Meniere's disease.  See for example the discussion in 
Timberlake v. Gober, 14 Vet. App. 122, 130-31 (2000); Roberts 
v. West, 13 Vet. App. 185, 188-89 (1999).  

Thus, he was examined after VA received the evidence and 
thereby fulfilled a duty to assist.  However, his submission 
of such treatise evidence does serve to transform the lay 
opinion it supplements into competent medical nexus evidence 
since he does not possess the expertise to render such an 
opinion.  See for example Libertine, 9 Vet. App. at 523-24. 

The credibility and weight to be attached to medical opinions 
of record is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As noted previously 
it is well established that lay observation is not sufficient 
to establish a medical diagnosis or causation in a case such 
as the veteran's.  In summary, the VA medical examiners who 
reviewed the facts of the veteran's case carefully did not 
highlight any evidence to support a finding in favor of a 
relationship between the veteran's military service and 
Meniere's disease.  

For example, the VA examiner in 1997 reviewed the claims file 
which included various medical information regarding 
Meniere's disease and previous interview of the veteran to 
conclude there was no way imaginable that his balance 
difficulty and dizziness was related to the military service 
experience as described.  However the RO characterized this 
opinion, it is clearly against a nexus to service for the 
Meniere's-like symptom complex.  Thereafter in 1999, another 
VA examiner concluded after review of an expanded record 
that, unlike tinnitus, the onset of a Meniere's-like syndrome 
could not be documented with the available record for his 
military service.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 323-24 (1999) defining Meniere's disease.

As noted previously, there has been no opinion offered to 
contradict the conclusions of the VA examiners against 
service connection.  These examiners took into account the 
extensive record and did not fund any support for a favorable 
nexus opinion.  The Board believes these opinions are 
entitled to substantial weight in view of the specific 
analysis and reasoned conclusions.  Further, the record from 
SSA does not serve to contradict the unfavorable VA medical 
opinions or otherwise support the claim.  


Thus, the Board concludes that competent evidence viewed 
objectively is not at least in relative equipoise on the 
question of whether the veteran's Meniere's-like syndrome is 
linked to military service or the circumstances of such 
service.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Cf Connolly v. 
Derwinski, 1 Vet. App. 566, 568-69 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995) holding the claim for 
Meniere's properly denied where there was no competent 
medical evidence to support it.  

Other precedent decisions do not support him. Cartright, 
supra, merely supports the second element necessary for 
service connection, but does not serve to substitute personal 
testimony for competent medical nexus evidence.  Kelley v. 
Brown, 7 Vet. App. 471 (1995), Wisch v. Brown, 8 Vet. App. 
135 (1995) are not helpful since they address deficiencies in 
development or medical evidence or examination not applicable 
in this case.  

In summary, the evidence shows references many years after 
service to Meniere's disease, with other disorders also 
suspected for the constellation of dizziness, hearing loss 
and tinnitus, but no medical nexus evidence linking the 
disability to service.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to substantiate 
his claim.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette, McKnight and Epps all supra.  



ORDER

Entitlement to service connection for Meniere's disease is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

